NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 28, 34 and 45-62 are currently pending. Claims 1-27, 29-33 and 35-44 are canceled.  Claims 56-62 are newly added. 


Information Disclosure Statement 
The Information Disclosure Statement filed 5/24/2022 has been reviewed.  


Rejections Withdrawn
Claim Rejections - 35 USC § 103
In light of the cancellation of the claims the rejection of claims 37-40 under 35 U.S.C. 103(a) as being unpatentable over Gainer 2008/0255246 (10/16/2008) in view of Deshpande US 2005/0095301 (5/5/2005) is withdrawn.         



Double Patenting
In light of the cancellation of the claims the rejection of claims 37-39 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of commonly assigned U.S. Patent No. 8,293,804 (10/23/2012) in view of Deshpande US 2005/0095301 (5/5/2005) is withdrawn.               

Conclusion
Claims 28, 34 and 45-62 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619